DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           KAREEM BROWN,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                      Nos. 4D16-774 & 4D16-775

                              [October 5, 2017]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; Lawrence M. Mirman, Judge; L.T. Case Nos.
432014CF001488 and 432015CF000120.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.